

116 SRES 456 ATS: Recognizing and celebrating the 200th anniversary of the entry of Alabama into the Union as the 22d State.
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 456IN THE SENATE OF THE UNITED STATESDecember 17, 2019Mr. Shelby (for himself and Mr. Jones) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and celebrating the 200th anniversary of the entry of Alabama into the Union as the 22d
			 State.
	
 Whereas Congress created the Alabama Territory from the eastern half of the Mississippi Territory on March 3, 1817;
 Whereas by 1819, the birth and growth of cities, towns, and communities in the Alabama Territory ensured that the population of the Alabama Territory had developed sufficiently to achieve the minimum number of inhabitants required by Congress to qualify for statehood;
 Whereas Congress and President James Monroe approved statehood for the Alabama Territory on December 14, 1819, making Alabama the 22d State of the United States;
 Whereas December 14, 2019, marks the 200th anniversary of the attainment of statehood by Alabama; and
 Whereas that bicentennial is a monumental occasion to celebrate and commemorate the achievements of the great State of Alabama: Now, therefore, be it
	
 That the Senate recognizes and celebrates the 200th anniversary of the entry of Alabama into the Union as the 22d State.